PER CURIAM.
The petition for writ of prohibition is granted. The Miami-Dade circuit court was the first to acquire jurisdiction of this matter. Thus, under the principle of priority, the Miami-Dade court has exclusive jurisdiction. Graham v. Graham, 648 So.2d 814, 816 (Fla. 4th DCA 1995) (explaining “where courts within one sovereignty have concurrent jurisdiction, the court which first exercises its jurisdiction acquires exclusive jurisdiction to proceed with that ease”).
FARMER, C.J., SHAHOOD and HAZOURI, JJ., concur.